Douglass sued for the homicide of his son who was seventeen years and eight months old, and was killed in July, 1889, by the derailing of an engine which he was driving backwards, pulling eight empty coal cars. He was employed by the railroad company as an engine-driver or “hostler” to carry engines from the depot in Brunswick to a coal-chute and return them. His wages were $2 per day. He was under the control of the yardmaster. The testimony for plaintiff tended to show that the derailment was caused by the defective state of the track, which was dangerous to be run over even at ordinary and usual speed; and that deceased was without fault. The testimony for defendant was to the effect, that the track was in good condition, and that the train was running at a high and unsafe speed, etc. The jury found for the plaintiff$2,000. Defendant moved for a new trial on the grounds, that the verdict was contrary to the charge of the court and to the evidence, and that the evidence clearly showed that deceased contributed to the accident that caused his death, and therefore no recovery could be had.